It is clear from the facts found that the plaintiff did not sell the property in question to the defendant, although he billed it to him upon the representation of Blood that the defendant was the purchaser. It is equally clear that he did not sell it to Blood, and that in delivering it to the railroad, billed to the defendant, he parted with the possession, but not with his title and right of possession. Having the title and right of possession at the time that the defendant gave the order to the railroad to deliver the property to Blood, the order was an act in itself implying an assertion of title or right of dominion over the property, inconsistent with the plaintiff's title and right of possession, and was in law a wrongful act and a conversion. Brown v. Ela, 67 N.H. 110, 111; Baker v. Beers, 64 N.H. 102, 105; Evans v. Mason, 64 N.H. 98, 99.
If the defendant could be said to have honestly mistaken his rights, that fact would be of no consequence in this case. "The defendant's act in assuming dominion over the property was none the less an invasion of the plaintiff's right . . . because he did not intend a wrong, or know that he was committing one. An encroachment upon a legal right must constitute a legal wrong; and it is familiar law, that intention is of no account in a civil action brought by one man to recover damage for a wrongful interference with his property by another. The law gives the plaintiff compensation for the injury he has sustained, whether the defendant intended such injury or not." Farley v. Lincoln, 51 N.H. 577, 579. At any rate, the purpose or intention of the defendant would become material only when the act done would not in itself imply an assertion of title or right of dominion. Evans v. Mason, 64 N.H. 98, 99.
The original act of the defendant in asserting dominion over the property being wrongful, a demand was not necessary. Porell v. Cavanaugh,69 N.H. 364, 366; Farley v. Lincoln, 51 N.H. 577, 581; Bartlett v. Hoyt,33 N.H. 151, 169.
Exception overruled.
All concurred. *Page 399